Order entered September 1, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00747-CV

  IN RE CHARLES STANLEY CHURCHWELL, JR., TRUSTEE OF THE
       CHRISTOPHER J. MERLO REVOCABLE TRUST, Relator

              Original Proceeding from the Probate Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. PR-03799-2

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s Petition for

Writ of Mandamus. We also LIFT the stay issued by this Court’s August 22, 2022

Order.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE